 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   RENNIE NORELLI,                            Case No. CV 18-00768 CJC (AFM)
12
                         Plaintiff,
            v.                                  ORDER DISMISSING SECOND
13
                                                AMENDED COMPLAINT WITH
14   SCOTT KERNAN, et al.,                      LEAVE TO AMEND
15
                         Defendants.
16

17         On January 30, 2018, plaintiff, a state prisoner formerly confined at Corcoran
18   State Prison in Corcoran, California, filed a Complaint (ECF No. 1) in this pro se
19   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff subsequently was granted
20   leave to proceed without prepayment of the filing fees. (ECF No. 11.)
21         The Complaint named as defendants Scott Kernan, Secretary of the California
22   Department of Corrections and Rehabilitation (“CDCR”); Kathleen Allison, Director
23   of the CDCR’s “Adult Division”; Victoria Rodriguez, a Probation Officer with the
24   Los Angeles County Probation Office; and several “Doe” defendants. Plaintiff
25   named each defendant in his or her official as well as individual capacity. (Id. at 3-
26   5.) Plaintiff’s claims appear to arise from plaintiff’s time subject to “post release
27   community supervision” (“PRCS”). (Id. at 2.) According to California courts, PRCS
28   is similar to parole and former prisoners are monitored by county probation officers.
 1   See, e.g., People v. Jones, 231 Cal. App. 4th 1257, 1266 (2014) (“PRCS is similar to
 2   parole,” and is monitored by county probation officers).
 3         The Court screened the Complaint prior to ordering service for purposes of
 4   determining whether the action is frivolous or malicious; fails to state a claim on
 5   which relief may be granted; or seeks monetary relief against a defendant who is
 6   immune from such relief. See 28 U.S.C. §§ 1915(e)(2), 1915A(b); 42 U.S.C.
 7   § 1997e(c)(1). The Court’s screening of the pleading under the foregoing statutes is
 8   governed by the following standards. A complaint may be dismissed as a matter of
 9   law for failure to state a claim for two reasons: (1) lack of a cognizable legal theory;
10   or (2) insufficient facts under a cognizable legal theory. See Balistreri v. Pacifica
11   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990); see also Rosati v. Igbinoso, 791 F.3d
12   1037, 1039 (9th Cir. 2015) (when determining whether a complaint should be
13   dismissed for failure to state a claim under 28 U.S.C. § 1915(e)(2), the court applies
14   the same standard as applied in a motion to dismiss pursuant to Rule 12(b)(6)). In
15   determining whether the pleading states a claim on which relief may be granted, its
16   allegations of material fact must be taken as true and construed in the light most
17   favorable to plaintiff. See Love v. United States, 915 F.2d 1242, 1245 (9th Cir. 1989).
18   However, the “tenet that a court must accept as true all of the allegations contained
19   in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662,
20   678 (2009). Nor is the Court “bound to accept as true a legal conclusion couched as
21   a factual allegation.” Wood v. Moss, 134 S. Ct. 2056, 2065 n.5 (2014) (citing Iqbal,
22   556 U.S. at 678). Rather, a court first “discounts conclusory statements, which are
23   not entitled to the presumption of truth, before determining whether a claim is
24   plausible.” Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1129 (9th Cir. 2013). Then,
25   “dismissal is appropriate where the plaintiff failed to allege enough facts to state a
26   claim to relief that is plausible on its face.” Yagman v. Garcetti, 852 F.3d 859, 863
27   (9th Cir. 2017) (internal quotation marks omitted, emphasis added).
28

                                                2
 1         Further, since plaintiff is appearing pro se, the Court must construe the
 2   allegations of the pleading liberally and must afford plaintiff the benefit of any doubt.
 3   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Alvarez v. Hill, 518
 4   F.3d 1152, 1158 (9th Cir. 2008) (because plaintiff was proceeding pro se, “the district
 5   court was required to ‘afford [him] the benefit of any doubt’ in ascertaining what
 6   claims he ‘raised in his complaint’”) (alteration in original). However, the Supreme
 7   Court has held that “a plaintiff’s obligation to provide the ‘grounds’ of his
 8   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
 9   recitation of the elements of a cause of action will not do. . . . Factual allegations
10   must be enough to raise a right to relief above the speculative level . . . on the
11   assumption that all the allegations in the complaint are true (even if doubtful in fact).”
12   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted,
13   alteration in original); see also Iqbal, 556 U.S. at 678 (To avoid dismissal for failure
14   to state a claim, “a complaint must contain sufficient factual matter, accepted as true,
15   to ‘state a claim to relief that is plausible on its face.’ . . . A claim has facial
16   plausibility when the plaintiff pleads factual content that allows the court to draw the
17   reasonable inference that the defendant is liable for the misconduct alleged.” (internal
18   citation omitted)).
19         In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
20                A pleading that states a claim for relief must contain: (1) a
                  short and plain statement of the grounds for the court’s
21
                  jurisdiction . . .; (2) a short and plain statement of the claim
22                showing that the pleader is entitled to relief; and (3) a
                  demand for the relief sought, which may include relief in
23
                  the alternative or different types of relief.
24

25   (Emphasis added). Rule 8(d)(1) provides: “Each allegation must be simple, concise,
26   and direct. No technical form is required.” Although the Court must construe a
27   pro se plaintiff’s pleadings liberally, a plaintiff nonetheless must allege a minimum
28   factual and legal basis for each claim that is sufficient to give each defendant fair

                                                 3
 1   notice of what plaintiff’s claims are and the grounds upon which they rest. See, e.g.,
 2   Brazil v. United States Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever
 3   v. Block, 932 F.2d 795, 798 (9th Cir. 1991) (a complaint must give defendants fair
 4   notice of the claims against them). If a plaintiff fails to clearly and concisely set forth
 5   factual allegations sufficient to provide defendants with notice of which defendant is
 6   being sued on which theory and what relief is being sought against them, the pleading
 7   fails to comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d 1172, 1177-79
 8   (9th Cir. 1996); Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir.
 9   1981). A claim has “substantive plausibility” if a plaintiff alleges “simply, concisely,
10   and directly [the] events” that entitle him to damages. Johnson v. City of Shelby,
11   Miss., 135 S. Ct. 346, 347 (2014). Failure to comply with Rule 8 constitutes an
12   independent basis for dismissal of a pleading that applies even if the claims are not
13   found to be wholly without merit. See McHenry, 84 F.3d at 1179; Nevijel, 651 F.2d
14   at 673.
15         Following careful review of the initial Complaint, the Court found that it failed
16   to comply with Rule 8 because it failed to state a short and plain statement of each
17   claim that was sufficient to give each defendant fair notice of what plaintiff’s claims
18   are and the grounds upon which they rest. In addition, its allegations appeared
19   insufficient to state any claim upon which relief may be granted. Accordingly, the
20   Complaint was dismissed with leave to amend. See Rosati, 791 F.3d at 1039 (“A
21   district court should not dismiss a pro se complaint without leave to amend unless it
22   is absolutely clear that the deficiencies of the complaint could not be cured by
23   amendment.”) (internal quotation marks omitted). If plaintiff desired to pursue this
24   action, he was ordered to file a First Amended Complaint no later than thirty (30)
25   days after the date of the Court’s Order, remedying the deficiencies discussed in the
26   Court’s Order. Further, plaintiff was admonished that, if he failed to timely file a
27   First Amended Complaint, or failed to remedy the deficiencies of this pleading as
28   discussed herein, the Court would recommend that this action be dismissed without

                                                 4
 1   leave to amend and with prejudice. (ECF No. 15.)
 2         Following an extension of time, plaintiff filed a First Amended Complaint
 3   (“FAC”) on July 26, 2018. (ECF No. 19.) In the FAC, plaintiff names as defendants
 4   Victoria Rodriguez, a Deputy Probation Officer, and the Los Angeles County
 5   Probation Department (“County”). Defendant Rodriguez is named in both her
 6   individual and official capacities. (Id. at 2-3.) In the FAC, Plaintiff alleges that
 7   defendants directed “actions . . . against plaintiff in the City of Los Angeles,
 8   California, on the dates of November 18, 2014, through July 23, 2015. (Id. at 2.)
 9   Plaintiff seeks monetary damages. (Id. at 20.)
10         Following careful review of the FAC, the Court found that the FAC once again
11   failed to comply with Rule 8 because it failed to state a short and plain statement of
12   each claim that is sufficient to give each defendant fair notice of what plaintiff’s
13   claims are and the grounds upon which they rest. In addition, its allegations appeared
14   insufficient to state any claim upon which relief may be granted. Accordingly, the
15   FAC was dismissed with leave to amend. See Rosati, 791 F.3d at 1039 (“A district
16   court should not dismiss a pro se complaint without leave to amend unless it is
17   absolutely clear that the deficiencies of the complaint could not be cured by
18   amendment.”) (internal quotation marks omitted). If plaintiff desired to pursue this
19   action, he was ordered to file a Second Amended Complaint no later than thirty (30)
20   days after the date of the Court’s Order, remedying the deficiencies discussed in the
21   Court’s Order. Further, plaintiff was admonished that, if he failed to timely file a
22   Second Amended Complaint, or failed to remedy the deficiencies of this pleading as
23   discussed herein, the Court would recommend that this action be dismissed without
24   leave to amend and with prejudice. (ECF No. 24.)
25         Following an extension of time, plaintiff filed a Second Amended Complaint
26   (“SAC”) on January 18, 2019. (ECF No. 27.) In the SAC, plaintiff names as
27   defendant Victoria Rodriguez, a Deputy Probation Officer. Defendant Rodriguez is
28   named in both her individual and official capacities. (Id. at 3.) Plaintiff alleges that

                                                5
 1   defendant “intentionally subjected plaintiff to deliberate indifference by failing to
 2   supervise and care for plaintiff and did not fulfill her legal obligations pursuant to
 3   AB-109 . . . and Proposition 36” from November 2014, to July 2015. (Id. at 5.)
 4   Plaintiff seeks monetary damages. (Id. at 6.)
 5          Following careful review of the SAC, the Court finds that Plaintiff’s SAC once
 6   again fails to comply with Rule 8 and fails to state a plausible claim against the named
 7   defendant.
 8          If plaintiff desires to pursue this action, he is ORDERED to file a Third
 9   Amended Complaint no later than thirty (30) days after the date of this Order,
10   remedying the deficiencies discussed below. Further, plaintiff is admonished that,
11   if he fails to timely file a Third Amended Complaint, or fails to remedy the
12   deficiencies of this pleading as discussed herein, the Court will recommend that this
13   action be dismissed without further leave to amend and with prejudice.1
14   A.     Rule 8
15          Plaintiff’s SAC once again fails to comply with Rule 8. Plaintiff states that he
16   was on probation under AB-109 from November 2014 through July 2015. Plaintiff
17   alleges that defendant Rodriguez (“defendant”), plaintiff’s probation officer,
18   “intentionally subjected plaintiff to deliberate indifference by failing to supervise and
19   care for plaintiff.” (ECF No. 27 at 5.) However, the SAC does not allege any facts
20   in support of plaintiff’s claim. Plaintiff alleges that defendant “denied all assistance
21

22   1     Plaintiff is advised that this Court’s determination herein that the allegations in the
23   Second Amended Complaint are insufficient to state a particular claim should not be seen
     as dispositive of that claim. Accordingly, although this Court believes that you have failed
24   to plead sufficient factual matter in your pleading, accepted as true, to state a claim to relief
     that is plausible on its face, you are not required to omit any claim or defendant in order to
25
     pursue this action. However, if you decide to pursue a claim in a Third Amended Complaint
26   that this Court has found to be insufficient, then this Court, pursuant to the provisions of 28
     U.S.C. § 636, ultimately may submit to the assigned district judge a recommendation that
27   such claim be dismissed with prejudice for failure to state a claim, subject to your right at
28   that time to file Objections with the district judge as provided in the Local Rules Governing
     Duties of Magistrate Judges.
                                                    6
 1   afforded plaintiff” and that she denied said assistance “by her agenda of deliberate
 2   indifference.” (Id. at 5-6). Plaintiff alleges that as a result of defendant’s “conscious
 3   disregard of plaintiff's rights” and her failure to follow the policies, to wit, AB-109
 4   and Proposition 36, he suffered “pain, shame, emotional distress and mental
 5   anguish.” (Id. at 6.)
 6         Since plaintiff is a pro se litigant, the Court must construe the allegations of
 7   the SAC liberally and must afford plaintiff the benefit of any doubt. That said, the
 8   Supreme Court has made clear that the Court has “no obligation to act as counsel or
 9   paralegal to pro se litigants.” Pliler v. Ford, 542 U.S. 225, 231 (2004). Further,
10   plaintiff’s SAC must be adequate to meet the minimal requirement of Rule 8 that a
11   pleading set forth sufficient factual allegations to allow the defendant to discern what
12   she is being sued for. See McHenry, 84 F.3d at 1177; see also Twombly, 550 U.S. at
13   555 (“[f]actual allegations must be enough to raise a right to relief above the
14   speculative level”). In addition, the Supreme Court has held that, while a plaintiff
15   need not plead the legal basis for a claim, the plaintiff must allege “simply, concisely,
16   and directly events” that are sufficient to inform the defendants of the “factual basis”
17   of each claim. Johnson, 135 S. Ct. at 347.
18         To the extent that plaintiff is purporting to raise a federal civil rights claim
19   against defendant Rodriguez, plaintiff alleges that Rodriguez is a probation officer
20   who was supervising plaintiff while he was on PRCS. Therefore, Rodriguez is
21   entitled to absolute immunity for any claims for damages arising from the imposition
22   of allegedly unconstitutional parole or probation conditions. See Swift v. California,
23   384 F.3d 1184, 1189 (9th Cir. 2004). The imposition of conditions of probation or
24   parole is a “quasi-judicial” function for which probation or parole officials are
25   entitled to absolute immunity. Id. at 1188-89. It is the nature of the function
26   performed, not the role or identity of the actor that determines the scope of absolute
27   immunity. See, e.g., Engebretson v. Mahoney, 724 F.3d 1034, 1039 (9th Cir. 2013)
28   (“the Supreme Court has emphasized this functional approach for determining when

                                                7
 1   public officials may claim absolute immunity under § 1983”). The Ninth Circuit has
 2   held that, where a specific condition was imposed as the result of “particularized and
 3   discretionary decisions by parole officers” as authorized by state law, the officers are
 4   entitled to absolute immunity from claims for damages. See, e.g., Thornton v. Brown,
 5   757 F.3d 834, 839-40 (9th Cir. 2013); Frantom v. White, 627 Fed. Appx. 613, 614
 6   (9th Cir. Dec. 16, 2015) (“defendants were entitled to absolute immunity for
 7   imposing [GPS] monitoring as a condition of [plaintiff’s] probation pursuant to their
 8   discretionary authority” under California law) (now citable for its persuasive value
 9   per Ninth Circuit Rule 36-3); see also France v. Brown, 2017 U.S. Dist. Lexis 20183,
10   at *5 (S.D. Cal. Feb. 13, 2017). Accordingly, to the extent that plaintiff is raising a
11   federal civil rights claim against defendant Rodriguez for the imposition of
12   conditions of plaintiff’s supervision, it appears that defendant Rodriguez would be
13   entitled to absolute immunity.
14         To the extent that plaintiff is purporting to raise a federal civil rights claim
15   against defendant arising from defendant’s alleged violation of state law, such as AB-
16   109, a defendant’s alleged failure to comply with state law does not give rise to a
17   federal civil rights claim. Rather, in order to state a federal civil rights claim against
18   a particular defendant for violation of his civil rights, plaintiff must allege that a
19   specific defendant, while acting under color of state law, deprived him of a right
20   guaranteed under the Constitution or a federal statute. See West v. Atkins, 487 U.S.
21   42, 48 (1988). “A person deprives another ‘of a constitutional right, within the
22   meaning of section 1983, if he does an affirmative act, participates in another’s
23   affirmative acts, or omits to perform an act which he is legally required to do that
24   causes the deprivation of which [the plaintiffs complains].’” Leer v. Murphy, 844
25   F.2d 628, 633 (9th Cir. 1988) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.
26   1978) (emphasis and alteration in original)).
27         To the extent that plaintiff may be purporting to raise a claim against defendant
28   Rodriguez arising from allegations that she enforced or implemented plaintiff’s

                                                 8
 1   PRCS conditions in an “unconstitutionally arbitrary or discriminatory manner,”
 2   plaintiff may be able to state such a claim if he sets forth, “simply, concisely, and
 3   directly” the factual allegations giving rise each such claim. See Johnson, 135 S. Ct.
 4   at 347; Thornton, 757 F.3d at 840. Plaintiff’s SAC fails to point to any specific
 5   conditions that he alleges defendant Rodriguez enforced in an “unconstitutionally
 6   arbitrary or discriminatory manner.” (Id.)
 7          Plaintiff alleges that defendant’s “failure to supervise and care for plaintiff”
 8   violated plaintiff’s “guarantee to be free from cruel and unusual punishment” under
 9   the Eighth Amendment. (ECF No. 27 at 5, 6.) However, Plaintiff’s SAC fails to set
10   forth the factual events giving rise to his claim.         Plaintiff’s SAC pleads only
11   conclusions. In his SAC, plaintiff alleges that defendant: (1) “fulfill[ed] her agenda
12   to violate state prisoner’s rights”; (2) “intentionally subjected plaintiff to deliberate
13   indifference by failing to supervise and care for plaintiff”; (3) “did not fulfill her legal
14   obligations pursuant to AB-109”; (4) “denied all assistance afforded plaintiff that was
15   directed for probationers through AB-109 and Proposition 36”; and (5) by her
16   “wrongful actions, inactions, and omissions violate[d] 42 USC 1983 by violating the
17   U.S. Constitution of the United States.” (Id. at 5-6.) Each of these statements lacks
18   the factual foundation that would tell the Court what actions the defendant took or
19   failed to take and how, as a direct result, plaintiff was harmed. While the Court must
20   accept the factual allegations in a complaint as true, it “[is] not bound to accept as
21   true a legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678.
22   Plaintiff’s statements do no more than “infer the mere possibility of misconduct.” Id.
23   at 679. But mere inferences fail to show that “the pleader is entitled to relief.” Id.
24   By providing only conclusory statements, plaintiff objectively fails to meet the
25   pleading standard that is required to state a claim.
26          For these reasons, the Court finds that plaintiff’s SAC violates Rule 8 and fails
27   to state a claim against any defendant upon which relief may be granted.
28

                                                  9
 1   B.     Claims against Rodriguez in her official capacity
 2          The SAC once again purports to name defendant Rodriguez in her official
 3   capacity. (ECF No. 27 at 3.) Defendant Rodriguez appears to be an employee of the
 4   Los Angeles County Probation Department. (Id. at 3, 5.)
 5          The Supreme Court has held that an “official-capacity suit is, in all respects
 6   other than name, to be treated as a suit against the entity.” Kentucky v. Graham, 473
 7   U.S. 159, 166 (1985). Such a suit “is not a suit against the official personally, for the
 8   real party in interest is the entity.” Graham, 473 U.S. at 166. Further, an “official-
 9   capacity suit is, in all respects other than name, to be treated as a suit against the
10   entity.” Kentucky, 473 U.S. at 166. Accordingly, plaintiff’s claims against defendant
11   Rodriguez, or any employee of the Los Angeles County Probation Department, in his
12   or her official capacity, is treated the same as a suit against the County.
13          To raise a federal civil rights claim against a local government entity such as
14   the County, the local government entity “may not be sued under § 1983 for an injury
15   inflicted solely by its employees or agents. Instead, it is when execution of a
16   government’s policy or custom, whether made by its lawmakers or by those whose
17   edicts or acts may fairly be said to represent official policy, inflicts the injury that the
18   government as an entity is responsible under § 1983.” Monell v. Dep’t of Social
19   Servs. of City of New York, 436 U.S. 658, 694 (1978); see also Connick v. Thompson,
20   563 U.S. 51, 60 (2011) (“local governments are responsible only for their own illegal
21   acts”).
22          Here, the SAC fails to set forth any factual allegations that a specific policy or
23   custom promulgated by the County was the “actionable cause” of a specific
24   constitutional violation. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1146 (9th
25   Cir. 2012) (“Under Monell, a plaintiff must also show that the policy at issue was the
26   ‘actionable cause’ of the constitutional violation, which requires showing both but
27   for and proximate causation.”). In addition, liability against the County arising from
28   an improper custom or policy may not be premised on an isolated incident. See, e.g.,

                                                 10
 1   Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability for improper custom
 2   may not be predicated on isolated or sporadic incidents; it must be founded upon
 3   practices of sufficient duration, frequency and consistency that the conduct has
 4   become a traditional method of carrying out policy.”); Thompson v. City of
 5   Los Angeles, 885 F.2d 1439, 1443-44 (9th Cir. 1989) (“Consistent with the
 6   commonly understood meaning of custom, proof of random acts or isolated events
 7   are insufficient to establish custom.”), overruled on other grounds, Bull v. City &
 8   County of San Francisco, 595 F.3d 964, 981 (9th Cir. 2010) (en banc).
 9         Plaintiff’s SAC fails to set forth any factual allegations concerning any practice
10   or custom of the County that caused an alleged constitutional violation. Plaintiff’s
11   SAC alleges that defendant “did not fulfill her legal obligations pursuant to AB-109”
12   and that, “following policy,” she “denied all assistance afforded plaintiff . . . through
13   AB-109 and Proposition 36.” (ECF No. 27 at 5-6.) The allegation that defendant
14   was “following policy” without more does not give rise to a reasonable inference that
15   the County or defendant Rodriguez violated plaintiff’s federal rights because of a
16   practice, custom, or policy of the County.
17         Accordingly, the Court finds that plaintiff’s SAC fails to set forth factual
18   allegations sufficient to allow the Court to draw a reasonable inference that defendant
19   in her official capacity is liable for any alleged constitutional violation. See, e.g.,
20   Iqbal, 556 U.S. at 678.
21         For the reasons stated above, the Court finds that plaintiff’s SAC fails to state
22   a claim against defendant upon which relief may be granted.
23                                       ************
24         If plaintiff still desires to pursue this action, he is ORDERED to file a
25   Third Amended Complaint no later than thirty (30) days after the date of this
26   Order, remedying the pleading deficiencies discussed above. The Third Amended
27   Complaint should bear the docket number assigned in this case; be labeled “Third
28   Amended Complaint”; and be complete in and of itself without reference to the

                                                11
 1   original Complaint, the First Amended Complaint, the Second Amended Complaint,
 2   or any other pleading, attachment, or document.
 3         The clerk is directed to send plaintiff a blank Central District civil rights
 4   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that
 5   he must sign and date the civil rights complaint form, and he must use the space
 6   provided in the form to set forth all of the claims that he wishes to assert in a Third
 7   Amended Complaint.
 8         In addition, if plaintiff no longer wishes to pursue this action, he may request
 9   a voluntary dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a).
10   The clerk also is directed to attach a Notice of Dismissal form for plaintiff’s
11   convenience.
12         Plaintiff is further admonished that, if he fails to timely file a Third
13   Amended Complaint, or fails to remedy the deficiencies of this pleading as
14   discussed herein, the Court will recommend that the action be dismissed with
15   prejudice on the grounds set forth above and/or for failure to diligently
16   prosecute.
17         IT IS SO ORDERED.
18

19   DATED: 3/7/2019
20
                                             ____________________________________
21                                               ALEXANDER F. MacKINNON
22                                           UNITED STATES MAGISTRATE JUDGE

23   Attachments: Civil Rights Complaint (Form CV-066)
                  Notice of Dismissal (Form CV-009)
24

25

26

27

28

                                               12
